Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     March 08, 2016

The Court of Appeals hereby passes the following order:

A16D0265. GEORGE A. TATE v. MISTY L. TATE.

       George A. Tate filed this application for discretionary appeal from the trial
court’s order modifying primary physical custody of the parties’ minor child, and
ordering Tate to pay a portion medical/dental expenses, child support arrears, and
attorneys fees. Pursuant to OCGA § 5-6-34 (a) (11), direct appeals are permitted
from “[a]ll judgments or orders in child custody cases awarding, refusing to change,
or modifying child custody or holding or declining to hold persons in contempt of
such child custody judgments or orders.” The order Tate seeks to appeal is a final
judgment in a child custody case modifying child custody. Thus, Tate has a right of
direct appeal. The fact that he wishes to challenge only the medical/dental expenses,
child support, and attorneys fees portions of the trial court’s order does not alter this
conclusion. See Collins v. Davis, 318 Ga. App. 265, 266-269 (1) (733 SE2d 798)
(2012) (if trial court’s order falls within scope of OCGA § 5-6-34 (a) (11), then a
direct appeal is authorized regardless of the issue raised on appeal).
       We will grant a timely application for discretionary review if the trial court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Tate shall have ten days from the date of this order
to file a notice of appeal with the trial court. If, however, he has already filed a notice
of appeal, he need not file a second notice. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                     03/08/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.